Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 1 of 11 PageID #: 248




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- X
 ERNEST A. EDWARDS,                                                     :
                                         Plaintiff,                     :
                              – against –                               :    MEMORANDUM
                                                                             DECISION AND ORDER
                                                                        :
 ST. GEORGE’S UNIVERSITY; ST. GEORGE’S
 UNIVERSITY LIMITED; ST. GEORGE’S                                       :    19-CV-4134 (AMD) (SJB)
 UNIVERSITY, LLC; ST. GEORGE’S UNIVERSITY                               :
 SCHOOL OF MEDICINE; ST. GEORGE’S
 UNIVERSITY OFFICE OF INSTITUTIONAL                                     :
 ADVANCEMENT; UNIVERSITY SUPPORT                                        :
 SERVICES, LLC,
                                                                        :
                                         Defendants.
                                                                         :
 ----------------------------------------------------------------------- X
 ANN M. DONNELLY, United States District Judge:

          The plaintiff, a New Jersey resident, brings this action against the defendants 1—one a

 citizen of Grenada and the other a citizen of New York—for injuries he suffered when he slipped

 and fell on the campus of St. George’s University School of Medicine in Grenada. (See ECF No.

 1.) St. George’s University Limited and University Support Services, LLC move to dismiss on

 forum non conveniens grounds. (ECF No. 22.) For the reasons that follow, I grant the motion.

                                                BACKGROUND 2

          On July 18, 2016, the plaintiff, a part-time exam proctor at St. George’s University

 Limited (“SGU”), was on St. George’s University’s campus in Grenada. (ECF No. 1 ¶¶ 27, 52.)


 1
  The defendants contend that St. George’s University Limited is “incorrectly named in the [c]omplaint as
 St. George’s University Limited, St. George’s University, St. George’s University, LLC, St. George’s
 University School of Medicine, and St. George’s University Office of Institutional Advancement.” (ECF
 No. 22 at 1.) It appears that the two defendant entities are St. George’s University Limited and University
 Support Services, LLC.
 2
   On a motion to dismiss for forum non conveniens, the Court accepts the facts alleged in the complaint as
 true. Goldfarb v. Channel One Russ., 442 F. Supp. 3d 649, 658 n.9 (S.D.N.Y. 2020) (citing Aguas
 Lenders Recovery Grp. LLC v. Suez, S.A., 585 F.3d 696, 697 (2d Cir. 2009)). In deciding the motion, the
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 2 of 11 PageID #: 249




 At about 8:00 am, the plaintiff “was caused to slip and fall” in Keith B. Taylor Hall at SGU’s

 True Blue campus. (Id. ¶¶ 52-53.) The floor had been mopped, and was “soapy” and “slippery;”

 there was no warning sign near the slippery area. (Id. ¶¶ 54-55.)

        The plaintiff filed a lawsuit in Grenada’s supreme court on March 15, 2018 against “St.

 George’s University,” and then filed an amended complaint against “St. George’s University

 Limited” on April 19, 2018. (ECF No. 22-4; ECF No. 22-5.) The plaintiff alleged that “during

 the course of his employment and whilst walking out of Taylor Hall where the Claimant was to

 begin overseeing examinations that were to be conducted slipped on the tiles which were wet

 thereby causing the Claimant to fall and sustain injuries to his back.” (ECF No. 22-5 ¶ 4.) St.

 George’s University Limited responded on May 25, 2018. (ECF No. 22-6.) The Grenada Court

 held a case management conference on July 19, 2018, at which pre-trial deadlines and related

 matters were set. (See ECF Nos. 22-7-22-8.) For example, the court set the maximum number

 of witnesses each party was permitted to call, determined that the “estimated duration of Trial

 shall be One (1) day,” and set the deadline for parties to make standard disclosures. (ECF No.

 22-8 ¶¶ 1-3, 8.) Almost a year after he filed the Grenada lawsuit, the plaintiff announced on

 March 6, 2019 that he was “wholly discontinu[ing]” the action. (ECF No. 22-9.) About four

 months later, on July 17, 2019, the plaintiff filed this action in the Eastern District of New York.

 (ECF No. 1.) The defendants filed their motion to dismiss on March 13, 2020. (ECF No. 22.)

                                       LEGAL STANDARD

        The forum non conveniens doctrine is a “discretionary device [that] permit[s] a court in

 rare instances to dismiss a claim even if the court is a permissible venue with proper jurisdiction

 over the claim.” Carey v. Beyrische Hypo-Und Vereinsbank AG, 370 F.3d 234, 237 (2d Cir.


 Court may consider supplemental materials such as “affidavits submitted by the moving and opposing
 parties.” Aguas, 585 F.3d at 697 n.1 (internal quotation marks omitted).

                                                   2
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 3 of 11 PageID #: 250




 2004). “[A] court reviewing a motion to dismiss for forum non conveniens should begin with the

 assumption that the plaintiff’s choice of forum will stand unless the defendant” demonstrates

 otherwise. Iragorri v. United Techs. Corp., 274 F.3d 65, 71 (2d Cir. 2001). A court deciding a

 forum non conveniens motion conducts a three-part inquiry: first, the court determines the

 “degree of deference properly accorded the plaintiff’s choice of forum;” second, the court

 evaluates “whether the alternative forum proposed by the defendants is adequate to adjudicate

 the parties’ dispute;” and finally, the “court balances the private and public interests implicated

 in the choice of forum.” Norex Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 153 (2d Cir.

 2005).

          “‘[T]he central purpose of any forum non conveniens inquiry’ is . . . ‘to ensure that the

 trial is convenient.’” Id. at 154 (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 256 (1981)).

 Dismissal for forum non conveniens is warranted “only if the chosen forum is shown to be

 genuinely inconvenient and the selected forum significantly preferable.” Iragorri, 274 F.3d at

 74-75. The defendant must prove that the action should be dismissed. See DiRienzo v. Philip

 Servs. Corp., 294 F.3d 21, 28 (“a strong favorable presumption is applied” to the plaintiff’s

 choice of forum, which “will stand unless the defendant can demonstrate that reasons exist to

 afford it less deference”); Abdullahi v. Pfizer, Inc., 562 F.3d 163, 189 (2d Cir. 2009) (“The

 defendant bears the burden of establishing that a presently available and adequate alternative

 forum exists, and that the balance of private and public interest factors tilts heavily in favor of

 the alternative forum.”).




                                                   3
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 4 of 11 PageID #: 251




                                              DISCUSSION

         A. Deference to the Plaintiff’s Choice of Forum

         “[T]he degree of deference to be given to a plaintiff’s choice of forum moves on a sliding

 scale depending on several relevant considerations.” Iragorri, 274 F.3d 65, 71 (2d Cir. 2001).

 U.S. citizenship is not of “talismanic significance.” Wiwa v. Royal Dutch Petroleum Co., 226

 F.3d 88, 102 (2d Cir. 2000). Instead, a “lawsuit’s bona fide connection” to the selected forum is

 the touchstone. Iragorri¸ 274 F.3d at 72. “The more it appears that a domestic or foreign

 plaintiff’s choice of forum has been dictated by reasons that the law recognizes as valid, the

 greater the deference that will be given to the plaintiff’s forum choice.” Id. at 71-72. “On the

 other hand, the more it appears that the plaintiff’s choice of a U.S. forum was motivated by

 forum-shopping reasons . . . the less deference the plaintiff’s choice commands.” Id. at 72. In

 short, where “considerations of convenience favor the conduct of the lawsuit in the United

 States,” the plaintiff’s choice of forum is entitled to great deference. Id.

         This case has certain distinctive features that reduce the deference to which the plaintiff’s

 choice of forum is due. The rule that a U.S. citizen’s choice of a U.S. forum is entitled to great

 deference is premised on the assumption that the citizen is also a U.S. resident. See Id. at 73 n.5.

 Moreover, “the deference to an American citizen or resident plaintiff’s choice of forum is

 significantly diminished where the lawsuit arises from business that the plaintiff conducted

 abroad.” RIGroup LLC v. Trefonisco Mgmt. Ltd., 949 F. Supp. 2d 546, 552 (S.D.N.Y. 2013),

 aff’d, 559 F. App’x 58 (2d Cir. 2014). While the plaintiff is a U.S. citizen 3 and resides in New

 Jersey, he has also “resid[ed] in Grenada part-time . . . [since] 2013,” and was employed there.



 3
  “[T]he home forum of an American citizen for forum non conveniens purposes is any United States
 court.” Wiwa, 226 F.3d at 103 (internal quotation marks omitted). Thus, the fact that the plaintiff brought
 suit in New York rather than New Jersey does not count against him in the analysis.

                                                      4
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 5 of 11 PageID #: 252




 (ECF No. 24-2 ¶¶ 2-3.) In fact, the incident from which this action arises took place in the

 course of the plaintiff’s employment in Grenada. (ECF No. 1 ¶¶ 27, 52-55.) Even aside from

 the plaintiff’s employment status, “the core operative facts upon which the litigation is brought

 bear little connection to [New York].” In re Alcon S’holder Litig., 719 F. Supp. 2d 263, 269

 (S.D.N.Y. 2010); accord Wenzel v. Marriott Int’l, Inc., No. 13-CV-8335, 2014 WL 6603414, at

 *3 (S.D.N.Y. Nov. 17, 2014), aff’d, 629 F. App’x 122 (2d Cir. 2015) (finding lesser deference

 was due to the plaintiffs’ choice of forum because the “alleged negligence and injury occurred in

 Aruba”).

         The other unusual feature of this case is that the plaintiff originally brought his lawsuit in

 Grenada, where the defendants say the case belongs. (ECF Nos. 22-4, 22-5.) Not only did the

 plaintiff file the case there, the defendant filed an answer to the plaintiff’s suit and the parties

 litigated it for almost a year, including appearing at a case management conference at which final

 pre-trial deadlines were set. (See ECF Nos. 22-6, 22-8.) 4 The defendants cite this as evidence of

 forum shopping. (ECF No. 25 at 6-7.) There is some suggestion that the plaintiff is trying to

 create a reason for bringing the case here; for example, he has only recently added a New York-

 based entity—University Support Services, LLC (“USS”)—to the case; that entity was not part

 of his original suit in Grenada. (See ECF Nos. 22-4-22-5.) In addition, the decision to end the

 litigation after a court hearing and some amount of discovery could suggest that the plaintiff saw

 that the case was not going well in Grenada, and that he might fare better in a U.S. court.



 4
   The parties dispute the extent of discovery before the action was discontinued. The defendants assert
 “[u]pon information and belief” that the “case had proceeded through the completion of discovery, and
 SGU had timely complied with all discovery obligations in the Case Management Order.” (ECF No. 22-2
 ¶ 10.) According to the plaintiff, however, “no discovery took place or was exchanged” after the July 19,
 2018 case management conference—neither party was deposed, the plaintiff did not answer
 interrogatories and the relevant medical records were never provided to the defendants. (ECF No. 24-2
 ¶ 25.)

                                                    5
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 6 of 11 PageID #: 253




 Nevertheless, I credit the plaintiff’s sworn representations that he originally meant to file suit in

 New York, that his need to find counsel who would take his case on a contingency-fee basis

 limited his options, and that the New York-licensed attorney he retained became a judge shortly

 after he took the plaintiff’s case. (ECF No. 24-2 ¶¶ 23-24.) In light of the plaintiff’s struggle to

 secure “appropriate legal assistance,” 5 Iragorri, 274 F.3d at 72, I find that his choice to sue in

 New York is entitled to moderate deference. Cf. Bigio v. Coca-Cola Co., 448 F.3d 176, 178-179

 (2d Cir. 2006) (holding that plaintiffs’ choice of U.S. forum was entitled to significant deference

 where the plaintiffs were previously “[u]nable to obtain relief in the Egyptian courts”); LaSala v.

 Bank of Cyprus Pub. Co., 510 F. Supp. 2d 246, 257 (S.D.N.Y. 2007) (“it is not forum-shopping

 for plaintiffs to file this action here, after filing suit against [the defendant] in Cyprus, as they

 were obliged to sue him there after unsuccessful attempts to bring him to trial here”).

         B. Adequate Alternative Forum

         “An alternative forum is adequate if the defendants are amenable to service of process

 there, and if it permits litigation of the subject matter of the dispute.” Pollux, 329 F.3d at 75 (2d

 Cir. 2003). A forum may nonetheless be inadequate if “characterized by a complete absence of

 due process or an inability of the forum to provide substantial justice to the parties.” In re Arb.

 Between Monegasque De Reassurances S.A.M. v. Nak Naftogaz of Ukr., 311 F.3d 488, 499 (2d

 Cir. 2002). Although “the defendant bears the ultimate burden of persuasion as to the adequacy

 of the forum,” “the plaintiff bears the initial burden of producing evidence of corruption, delay or




 5
   Although I credit the plaintiff’s account of his difficulty securing counsel, I do not consider his claim
 that SGU’s “local clout”—its status as “the largest private employer in Grenada” and a lessor of
 Grenadian land—has a “chilling effect on local attorneys willing to cast SGU as an adversary.” (ECF No.
 24 at 12.) Principles of comity preclude this Court from determining that a foreign judicial system
 features the sort of systematic bias the plaintiff asserts without strong evidence thereof.

                                                     6
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 7 of 11 PageID #: 254




 lack of due process in the foreign forum.” Abdullahi v. Pfizer, Inc., 562 F.3d 163, 189 (2d Cir.

 2009).

          The evidence establishes that Grenada is an adequate alternative forum for this action.

 First, each of the defendants is, or may be, amenable to service of process in Grenada. St.

 George’s University Limited was served there in connection with this action. (ECF No. 16.)

 Although the plaintiff claims that the defendants have failed to “show prima facie, that defendant

 [USS] is subject to the jurisdiction of a Grenadian court” (ECF No. 24 at 16), USS counsel

 represents that it “is amenable to jurisdiction in Grenada for [the p]laintiff’s claims if this case is

 dismissed on the basis of forum non conveniens.” (ECF No. 25 at 10); In re Union Carbide

 Corp. Gas Plant Disaster, 809 F.2d 195, 203-04 (conditioning forum non conveniens dismissal

 on party’s agreement to be amenable to jurisdiction in foreign court is “not unusual and ha[s]

 been imposed in numerous cases.”). 6 Second, it is clear that Grenada permits litigation of the

 subject matter of the dispute—a tort arising from a slip-and-fall—because the plaintiff filed and

 litigated his lawsuit there before dismissing it. (See ECF Nos. 22-4-22-5.)

          The plaintiff also suggests that Grenadian courts are biased in favor of SGU and its

 related entities (ECF No. 24 at 12), but offers little if any evidence to support that conclusion.

 “Absent a showing of inadequacy . . . ‘considerations of comity preclude a court from adversely

 judging the quality of a foreign justice system.’” Abdullahi, 562 F.3d at 189 (quoting PT United

 Can Co. Ltd v. Crown Cork & Seal Co., Inc., 138 F.3d 65, 73 (2d Cir. 1998)). Moreover, Second

 Circuit courts have found that “Grenada is an adequate alternative forum” when SGU is a

 defendant. See, e.g., La Russo v. St. George’s Univ. Sch. of Med., 936 F. Supp. 2d 288, 305 n.13


 6
   In the Reply Brief, Margaret A. Dale, counsel for USS, “affirmatively states that . . . [USS] is amenable
 to jurisdiction in Grenada” if this action is dismissed. (ECF No. 25 at 10.) Thus, and as explained below,
 the Court conditions its dismissal of this case on USS’ express commitment to be amenable to jurisdiction
 in Grenada.

                                                     7
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 8 of 11 PageID #: 255




 (S.D.N.Y. 2013), aff’d, 747 F.3d 90 (2d Cir. 2014) (dismissing action for failure to state a claim,

 and explaining that dismissal was also warranted under forum non conveniens).

         C. Private and Public Interest Factors

         In the third and final step of the forum non conveniens analysis, the court balances private

 and public interest factors “to ascertain whether the case should be adjudicated in the plaintiff’s

 chosen forum or in the alternative forum proposed by the defendant.” Iragorri, 274 F.3d at 73.

 These factors weigh in favor of dismissal.

                i.   Private Interest Factors

         The private interest factors include: “the relative ease of access to sources of proof; [the]

 availability of compulsory process for attendance of unwilling, and the cost of obtaining

 attendance of willing, witnesses; [the] possibility of view of premises, if view would be

 appropriate to the action; and all other practical problems that make trial of a case easy,

 expeditious and inexpensive.” Iragorri, 274 F.3d at 73-74 (quoting Gulf Oil Corp. v. Gilbert,

 330 U.S. 501, 508 (1947)). In evaluating these factors, “the court should focus on the precise

 issues that are likely to be actually tried, taking into consideration the convenience of the parties

 and the availability of witnesses and the evidence needed for the trial of these issues. In a suit

 alleging negligence, for example, the court might reach different results depending on whether

 the alleged negligence lay in the conduct of actors at the scene of the accident, or in the design or

 manufacture of equipment at a plant distant from the scene.” Id. at 74.

         The private interest factors, although mixed, tip in favor of dismissal. Because the

 alleged wrongful conduct took place in Grenada, relevant liability evidence—the testimony of

 eyewitnesses (students, medical school employees) and janitors—may lie primarily in Grenada. 7


 7
  Although the plaintiff argues his theory of negligence is that the defendants’ actions and inactions in
 New York exacerbated his damages, these allegations are not in his complaint.

                                                      8
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 9 of 11 PageID #: 256




 In addition, the Court may not be able to compel the attendance of non-party witnesses. For

 example, it is not clear that one witness—the “cleaner who performed the [allegedly] negligent

 mopping,” is “likely still” the defendant’s employee, if in fact she or he ever was. (See ECF No.

 24 at 17.) Thus, a key non-party witness may be beyond the reach of this Court. There is also

 Grenada-based evidence on damages—records and witnesses pertaining to the plaintiff’s initial

 medical examination and treatment, as well as the physical therapy he underwent in Grenada

 after July 2017. (See ECF No. 24-2 ¶¶ 11, 19.)

         On the other hand, to the extent that some eyewitnesses were students, they may no

 longer be in Grenada. For example, the plaintiff has identified as eyewitnesses two St. George’s

 students who now appear to live in New York. (ECF No. 24-2 ¶¶ 7-9.) The defendants say only

 that “there is no basis to believe that either potential witness . . . has any knowledge or

 recollection of the alleged events,” and thus, “the convenience of those witnesses cannot factor

 into the . . . analysis.” (ECF No. 25 at 11-12.) I disagree. I credit the plaintiff’s sworn

 assertions that these witnesses helped him up after he fell, gave him their contact information,

 and were interviewed by Grenada’s National Insurance Scheme in connection with the plaintiff’s

 workers’ compensation claims. (ECF No. 24-2 ¶¶ 7, 15.)8 Nor would trial in this case require a

 visit to the accident site, as the condition of unmarked slipperiness is temporary and pictures and

 videos of the area can be produced easily.

         Finally, the fact that the plaintiff also received medical care in New York and New Jersey

 is entitled to less weight, see Wenzel, 2014 WL 6603414, at *3 (“the Court declines to hold that




 8
   The plaintiff submitted an affidavit in which he refers to a letter from the National Insurance Scheme to
 SGU’s human resources manager relaying the plaintiff’s entitlement to workers’ compensation benefits.
 (ECF No. 24-2 ¶ 15.) Although the plaintiff asserts that a copy of that letter was “attached to [his]
 attorney’s papers,” (id.), the letter does not appear on the record.

                                                      9
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 10 of 11 PageID #: 257




  the fact that [the plaintiff] received medical care in New York is, in itself, sufficient to establish a

  bona fide connection with this forum, given that the acts necessary to establish liability happened

  elsewhere”), although the evidence may be relevant to damages.

          In short, the “precise issue” “to be actually tried” is whether the defendants, through the

  janitor’s conduct, created an unreasonably dangerous situation by leaving a slippery floor

  without adequate warning signs. That issue involves conduct that happened in Grenada.

  Accordingly, these factors tip in favor of dismissal.

               ii.    Public Interest Factors

          Public interest factors include court congestion, whether trying the action would burden

  members of a community with little connection to the litigation with jury duty, the “local interest

  in having localized controversies decided at home,” and the law to be applied in the case.

  Iragorri, 274 F.3d at 74 (quoting Gilbert, 330 U.S. at 508-09).

          These factors favor dismissal. As the defendants emphasize, the Eastern District of New

  York is unquestionably one of the busiest courts in the nation. (ECF No. 22-1 at 11.) One of the

  relevant considerations in this analysis is whether “all judicial vacancies are filled, resulting in a

  ‘full complement of judges for the District.’” HSBC USO, Inc. v. Prosegur Paraguay, S.A., No.

  03-CV-3336 (LAP), 2004 WL 2210283, at *2 n.1 (S.D.N.Y. Sept. 30, 2004) (quoting Guidi v.

  Inter-Cont’l Hotels Corp., 224 F.3d 142, 146 n.5 (2d Cir. 2000)). There are at least three

  vacancies in the Court, and currently no nominees for those vacancies. More importantly, the

  plaintiff’s case is a Grenada case. The events happened in Grenada and the plaintiff asserts his

  claims under Grenada law. (ECF No. 1 ¶ 60.) These public interest factors favor dismissal.

  While, as the plaintiff argues, this Court has an interest in ensuring that U.S. citizens’ legal rights

  are vindicated (ECF No. 24 at 18), the forum non conveniens test takes that general public



                                                    10
Case 1:19-cv-04134-AMD-SJB Document 26 Filed 02/02/21 Page 11 of 11 PageID #: 258




  interest into account—including the deference it accords citizens’ choice of forum and the

  burden it places on the defendant to demonstrate an adequate alternative forum exists.

         The defendants have met their burden of showing that litigation in this Court would be

  very inconvenient; key witnesses may not be subject to this Court’s jurisdiction, and litigation in

  Grenada is preferable because key evidence and witnesses are there. The plaintiff’s choice of

  forum is entitled to reduced deference, Grenada is an adequate alternative forum, and the private

  and public interest factors favor the Grenadian forum. Accordingly, forum non conveniens

  dismissal is warranted.

                                           CONCLUSION

         Accordingly, conditioned upon USS expressly committing to making itself amenable to

  jurisdiction in Grenada, the defendants’ motion to dismiss is granted.



  SO ORDERED.


                                                            s/Ann M. Donnelly
                                                          ______________________
                                                          ANN M. DONNELLY
                                                          United States District Judge

         Dated: Brooklyn, New York
                February 2, 2021




                                                  11
